Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to RCE filed 8/26/22 following the After-Final amendment filed 7/26/22, where Applicant amended the claims. Claims 1-20 remain pending. 

Response to Arguments
Applicant’s arguments, filed 7/26/22, have been fully considered but are not persuasive.
Applicant argues that the references do not teach the amended limitation of claim 1.
In reply, Firstly, is unclear how the ICM server receives data from itself. It is further unclear what “data communication usage’ is referring to, and usage by whom? Secondly, Applicant is reminded that the claims are given their broadest reasonable interpretation. In this case, the communication management is generic, and Cabos teaches the ground data center servers providing communication management services to the clients, by processing received data and generating usage and flight reports (see at least paragraphs 45-46).
Applicant argues that the references do not teach the amended limitation of claim 15.
In reply, the claims are given their broadest reasonable interpretation. In this case, 
Cabos teaches managing communications between ground server and client/flight bag component using policy based process for transferring aircraft data using communication links, the aircraft data state, status , and amended information (see at least paragraphs 49,53-55).

The amended claims overlap in scope with (and are patentably indistinct from) the claims in the application prior to the entry of the submission under 37 CFR 1.114, and the amended claims could have been finally rejected on the grounds and art of record in the next Office action if it was entered in the application prior to entry under 37 CFR 1.114. Accordingly, the rejection is maintained, and this action is made Final even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim 1 amended limitation of “wherein the ICM server is configured to provide communications management as a service that is operative to receive data from the ICM server and generate air/ground data communications usage and performance metric reports”, is unclear. It is unclear how the ICM server receives data from itself. It is further unclear what “data communication usage’ is referring to, and usage by whom? 
Dependent claims 2-14 inherit the deficiency of claim and fail to provide a remedy. Accordingly claims 2-14 are rejected based on the same rationale.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites “wherein the ICM server provides a centralized communications management function that selects cost-effective air/ground datalinks during flight operations by using cost/policy-based decision logic to provide a centralized ground-based service that  remotely manages and controls air/ground data communications connectivity, wherein the centralized communications management function uses real-time aircraft state data, onboard datalink status, and usage and dynamic application needs, to establish and maintain air/ground connectivity for optimal cost-effective data transfer”. However, the specification merely repeats this language, and fails to provide any sort of explanation which would convey that the inventor had possession of the claimed invention. There are no definitions or examples which would convey the context and scope of “cost effective”, “cost/policy based”, “dynamic application needs” and “optimal cost-effective data transfer”. There are no embodiments, drawings, flowcharts, or examples given in the specification detailing its functionality or implementation. Accordingly the claim limitation is considered as new matter since the specification does not satisfy the written description requirement, and gives no indication that the inventors had possession of this type of feature.
Dependent claims 16-20 inherit the deficiency of claim and fail to provide a remedy. Accordingly claims 16-20 are rejected based on the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cabos et al (US Publication 20120143405) in view of Dusik et al (US Patent 10225349) in further view of Cai et al (US Publication 20080244266) in further view of Lee et al (US Publication 20100118771).
In reference to claim 1, Cabos teaches a system for centralized management of access subnetwork selections, the system comprising:
a communications management (ICM) client located onboard each of one or more vehicles (see at least paragraph 26 lines 1-3, where Cabos teaches client airborne components which are onboard aircrafts); and
an ICM server located at a ground center, the ICM server in operative communication with the ICM client on each of the one or more vehicles (see at least paragraph 26 lines 4-5 and paragraph 27 lines 1-4, where Cabos teaches ground based components in communication with the client airborne components);
wherein the ICM client on each of the one or more vehicles is operative to communicate with the ICM server through one or more subnetworks, which are in operative communication with a ground network, wherein the ground network communicates with the ICM server (see at least paragraphs 29 & 30, where Cabos teaches the airborne and ground components in communication via a subnetwork, and in communication with a data center and operations center on the ground);
wherein the ICM server is configured to provide communications management as a service that is operative to receive data from the ICM server and generate air/ground data communications usage and performance metric reports (see at least paragraphs 45-46, where Cabos teaches the ground data center servers providing communication management services to the clients, by processing received data and generating usage and flight reports).
Cabos fails to explicitly teach where the clients are IP based and are on an onboard server of the vehicle. However, Dusik teaches client applications 122 located onboard a SDK server 120 (see Dusik, at least column 3 lines 31-35), and further teaches the client applications are web-based, ie IP based (see Dusik, at least column 2 lines 34-38). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Cabos based on the teachings of Dusik for the purpose of onboard aircraft components being enabled for and capable of web based communication.
Cabos fails to explicitly teach wherein the ICM client is configured to authenticate with the ICM server by sending an authentication request to the ICM sever, and the ICM server is configured to authenticate with the ICM client by sending an authentication answer to the ICM client, such that mutual authentication is performed.  However, Cai teaches authenticating a user/device in an IMS network via an IMS system server (see Cai, at least paragraph2 and paragraph 28), and further teaches the user device sending an authentication request to the server (see Cai, at least paragraph 29) and where the server authenticates the user device and sends an authentication response indicating that the device is authenticated (see Cai, at least paragraph 30). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Cabos based on the teachings of Cai for the purpose of providing an authentication mechanism which would only allow authorized devices and users to access the network.
Cabos fails to explicitly teach wherein the ICM client is configured to discover media independent handover (MIH) capabilities with the ICM server by sending an MIH capability discovery request to the ICM server, wherein the ICM server is configured to discover the MIH capabilities of the ICM client and send a MIH capability discovery confirmation to the ICM client. However, Lee teaches a source mobile node transmitting an MIH capability discovery request to a destination network node (see Lee, at least paragraphs 110-111), and further teaches the network node transmitting a capability discovery response back to the mobile node thus confirming the mobile node capabilities (see Lee, at least paragraphs 135-136). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Cabos based on the teachings of Lee for the purpose of confirming the client devices compatibility with the network thus enabling the proper connection and communication over the network.
In reference to claim 2, Cabos teaches aircrafts, see at least Figure 1 #11.
In reference to claim 3, this is taught by Dusik, see at least column 5 lines 14-16 which teaches SATCOM communication.
In reference to claim 5, this is taught by Cabos, see at least paragraphs 45 & 48, which teaches communication, control, and flow management, and further taught by Cai, which teaches an interface with an HSS for retrieving service profiles.
In reference to claim 6, this is taught by Cabos, see at least paragraphs 45 & 48, which teaches data analysis of aircraft information and performance.
In reference to claim 7, this is taught by Cabos, see at least paragraphs 45 & 48, which teaches flight/aircraft support services.
In reference to claim 8, this is taught by Dusik, see at least column 7 lines 14-15 and item #906, which teaches a client API which enables communication between applications.
In reference to claim 9, this is taught by Dusik, see at least column 3 lines 32-34, which teaches applications in communication with the client.
In reference to claim 10, this is taught by Dusik, see at least column 3 lines 32-41 which teaches legacy applications which communicate with the client
In reference to claim 11, this is taught by Dusik, see at least column 7 lines 14-26, which teaches a client API which enables communication between applications.
In reference to claim 12, this is taught by Dusik, see at least column 2 lines 23-25, which teaches electronic flight bags
In reference to claim 13, this is taught by Cabos, see at least paragraph 39 and paragraph 40 lines 1-4, which teaches status data for the onboard application.
In reference to claim 14, this is taught by Cabos, see at least paragraph 31, paragraph 40 lines 5-9 and Figure 3 #78, which teach routing onboard communication for aircraft management functions, and providing data paths to the ground network.
In reference to claim 15, this claim is a slight variation of claim 1 above and is therefore rejected based upon the same rationale.
Furthermore, Cabos teaches the amended limitation: wherein the ICM server provides a centralized communications management function that selects cost-effective air/ground datalinks during flight operations by using cost/policy-based decision logic to provide a centralized ground-based service that  remotely manages and controls air/ground data communications connectivity, wherein the centralized communications management function uses real-time aircraft state data, onboard datalink status, and usage and dynamic application needs, to establish and maintain air/ground connectivity for optimal cost-effective data transfer (see at least paragraphs 49,53-55, where Cabos teaches managing communications between ground server and client/flight bag component using policy based process for transferring aircraft data using communication links, the aircraft data state, status , and amended information ).
In reference to claim 16, this is taught by Cabos, see at least paragraph 49, which teaches authorized application communication (by authorized personnel) from the ground server.
In reference to claim 17, this claim is a slight variation of claim 8 above and is therefore rejected based upon the same rationale.
In reference to claim 18, this claim is a slight variation of claim 10 above and is therefore rejected based upon the same rationale.
In reference to claim 19, this is taught by Cabos, see at least paragraph 51, which teaches providing flight information as a service.
In reference to claim 20, this claim is a slight variation of claim 7 above and is therefore rejected based upon the same rationale.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cabos et al (US Publication 20120143405) in view of Dusik et al (US Patent 10225349) in further view of Judd et al (US Publication 20190090180).
In reference to claim 4, Cabos fails to explicitly teach air-to-ground cellular communication and AeroMACS communication technology. However, Judd teaches communication management between aircraft and ground networks and discloses mobile air-to-ground and AeroMACs networks (see Judd, at least paragraph 13). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Cabos based on the teachings of Judd for the purpose of enabling and managing air and ground communications using industry standard technologies.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.


Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
September 21, 2022